       Case 1:20-cv-09336-JMF Document 20
                                       18 Filed 01/27/21 Page 1 of 1




                    The Law Office of Delmas A. Costin, Jr.
                              930 Grand Concourse, Suite 1F
                                    Bronx, NY 10451
dacostin@dacostinlaw.com                                             Tel: (718) 618-0589
www.dacostinlaw.com                                                  Fax: (347) 510-0099

                                                     January 27, 2021

Via ECF
The Hon. Gabriel W. Gorenstein
United State Magistrate Judge          MEMORANDUM ENDORSEMENT
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                            Re: Jimenez v. ABC Food Center, Inc., d/b/a PapaSito et al
                                Case No. 20-cv-09336

Dear Judge Gorenstein:

       I represent Plaintiff in the above referenced matter which alleges violation of the
Fair Labor Standards Act and New York Labor Law. I write on behalf of all parties and
request an adjournment of the settlement conference, which is currently scheduled for
Friday, January 29, 2021 at 2:30 PM. The parties spoke with the Court’s Deputy Clerk
wish to confirm Tuesday, February 23, 2021 at 2:30 PM as an adjournment date.

       The parties need to exchange additional discovery in this matter including payroll
and scheduling records. We believe that an exchange of documents will make the
settlement conference more fruitful as it will sharpen issues of fact and law.
Accordingly, the parties respectfully request an adjournment. Thank you for your
courtesy and cooperation.

                                                     Very truly yours,


                                                           /s/
                                                     Delmas A. Costin, Jr., Esq.

Cc:        Joseph Altman, Esq. (Via ECF)   Conference adjourned to February 23, 2021 at 2:30 p.m. The
                                           parties are required to submit revised settlement letters by
                                           February 17, 2021.

                                           So Ordered.




                                            January 27, 2021

Court-02
